Title: From George Washington to Otho Holland Williams, 12 January 1783
From: Washington, George
To: Williams, Otho Holland


                        
                            Sir
                            Head Quarters Newburgh January 12. 1783
                            
                        
                        I am favord with your Letter of the 1st Instant.
                        Not having been consulted on, or made acquainted with any plans in contemplation for organizing the
                            Independant Corps, or for reforming the Cavalry at large, all that I can observe on the subject of your Letter at present,
                            is, that in case any arrangement should take place, by which a command suitable to your task can be conferred on you
                            without injury to the feelings of other Gentlemen, it will be extremely satisfactory to me. I am Sir Your most Obedient
                            Servant
                        
                            Go: Washington
                        
                    